 


 HR 1492 ENR: To provide for the preservation of the historic confinement sites where Japanese Americans were detained during World War II, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 1492 
 
AN ACT 
To provide for the preservation of the historic confinement sites where Japanese Americans were detained during World War II, and for other purposes. 
 
 
1.Preservation of historic confinement sites 
(a)Preservation programThe Secretary shall create a program within the National Park Service to encourage, support, recognize, and work in partnership with citizens, Federal agencies, State, local, and tribal governments, other public entities, educational institutions, and private nonprofit organizations for the purpose of identifying, researching, evaluating, interpreting, protecting, restoring, repairing, and acquiring historic confinement sites in order that present and future generations may learn and gain inspiration from these sites and that these sites will demonstrate the Nation’s commitment to equal justice under the law.  
(b)Grants
(1)CriteriaThe Secretary, after consultation with State, local, and tribal governments, other public entities, educational institutions, and private nonprofit organizations (including organizations involved in the preservation of historic confinement sites), shall develop criteria for making grants under paragraph (2) to assist in carrying out subsection (a).
(2)Provision of grantsNot later than 180 days after the date on which funds are made available to carry out this Act, the Secretary shall, subject to the availability of appropriations, make grants to the entities described in paragraph (1) only in accordance with the criteria developed under that paragraph. 
(c)Property acquisition 
(1)AuthorityFederal funds made available under this section may be used to acquire non-Federal property for the purposes of this section, in accordance with section 3, only if that property is within the areas described in paragraph (2). 
(2)Property descriptionsThe property referred to in paragraph (2) is the following: 
(A)Jerome, depicted in Figure 7.1 of the Site Document. 
(B)Rohwer, depicted in Figure 11.2 of the Site Document. 
(C)Topaz, depicted in Figure 12.2 of the Site Document. 
(D)Honouliuli, located on the southern part of the Island of Oahu, Hawaii, and within the land area bounded by H1 to the south, Route 750 (Kunia Road) to the east, the Honouliuli Forest Reserve to the west, and Kunia town and Schofield Barracks to the north. 
(3)No effect on private propertyThe authority granted in this subsection shall not constitute a Federal designation or have any effect on private property ownership. 
(d)Matching Fund RequirementThe Secretary shall require a 50 percent non-Federal match for funds provided under this section. 
(e)Sunset of authorityThis Act shall have no force or effect on and after the date that is 2 years after the disbursement to grantees under this section of the total amount of funds authorized to be appropriated under section 4. 
2.DefinitionsFor purposes of this Act the following definitions apply: 
(1)Historic confinement sites 
(A)The term historic confinement sites means the 10 internment camp sites referred to as Gila River, Granada, Heart Mountain, Jerome, Manzanar, Minidoka, Poston, Rohwer, Topaz, and Tule Lake and depicted in Figures 4.1, 5.1, 6.1, 7.1, 8.4, 9.2, 10.6, 11.2, 12.2, and 13.2, respectively, of the Site Document; and 
(B)other historically significant locations, as determined by the Secretary, where Japanese Americans were detained during World War II. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)Site DocumentThe term Site Document means the document titled Confinement and Ethnicity: An Overview of World War II Japanese American Relocation Sites, published by the Western Archeological and Conservation Center, National Park Service, in 1999. 
3.Private property protectionNo Federal funds made available to carry out this Act may be used to acquire any real property or any interest in any real property without the written consent of the owner or owners of that property or interest in property. 
4.Authorization of appropriationsThere are authorized to be appropriated to the Secretary $38,000,000 to carry out this Act. Such sums shall remain available until expended. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
